Chief Justice Siiarswood
delivered the opinion of the court, April 24th 1882.
That a surety who paj's the debt or from whose estate it is paid lias a right in equity to be subrogated to tlie security against his principal — is a doctrine so familiar and well settled as to need no citation of authorities to support it. James Ward, the decedent, was tlie surety of Daniel Sullivan in the judgment of the Anthracite Building and Loan Association. Tlie judgment was revived against the appellant his administrator. His estate was sold by the Orphans’ Court, and $301.25 of the proceeds was applied to-this judgment. Why should not his estate be subrogated to this judgment against Sullivan ? The learned judge in the court below, thought that the case of Blank’s Appeal, 3 Grant 192, ruled the question, and decided against allowing tlie subrogation. That case lias no application. It merely decides that an administrator, who pays a debt of an intestate lias no right of subrogation to the original creditor against the estate. The amount in this case was paid out of tlie estate of the intestate, under the legal liability of tlie estate, and not by the administrator, and the subrogation claimed is for the estate which the appellant represents, and not for himself personally.
Order discharging the rule for subrogation reversed, and now rule absolute.